Citation Nr: 0711614	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, to include L5 spondylolysis with spinal 
epiphysitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In May 2006, the veteran testified at a video 
conference hearing before the undersigned.

Initially, the Board notes that an earlier November 1968 
decision denied entitlement to service connection for L5 
spondylolysis with spinal epiphysitis.  Thereafter, the 
applications to reopen the claim were denied by the RO in 
March 1971 and October 1971 decisions.  These decisions are 
final.  38 U.S.C.A. § 7105 (West 2002).  Therefore, VA 
adjudication of the claim on the merits may go forward only 
if new and material evidence has been received to reopen the 
claim since the October 1971 rating decision.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


FINDINGS OF FACT

1.  The evidence received since the October 1971 RO decision 
includes medical evidence not previously considered, which is 
relevant to the issue at hand and, when considered with 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a low back disorder, to include L5 
spondylolysis with spinal epiphysitis, and raises a 
reasonable possibility of substantiating the claim.

2.  While the pre-enlistment examination noted a history of a 
pre-existing low back disability, the physical examination at 
that time was negative for any pertinent abnormal findings; 
accordingly, the veteran is presumed to have been in sound 
condition with respect to his back upon entry into service.

3.  Clear and unmistakable evidence shows that the veteran's 
low back disorder, to include L5 spondylolysis with spinal 
epiphysitis, pre-existed service.

4.  The relevant medical evidence does not clearly and 
unmistakably show that the veteran's pre-existing low back 
disability was not aggravated during; medical and X-ray 
evidence dated in recent years reveals the veteran has at 
least the same diagnosis and degree of low back disability as 
he had upon discharge from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for a 
low back disorder, to include L5 spondylolysis with spinal 
epiphysitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).

2.  Service connection for a low back disorder, to include L5 
spondylolysis with spinal epiphysitis is warranted.  
38 U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.306 (2006); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005) significantly changed the law prior 
to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board is rendering a decision in 
favor of the veteran, reopening the veteran's claim and 
granting service connection for a low back disorder, to 
include L5 spondylolysis with spinal epiphysitis.  Therefore, 
a further discussion of the VCAA duties is unnecessary.  

The Application to Reopen

The appellant contends that his low back disorder to include 
L5 spondylolysis with spinal epiphysitis (low back disorder) 
was aggravated by military service.  It is also requested 
that the veteran be afforded the benefit of the doubt. 

The veteran's original claim of entitlement to service 
connection for a low back disorder was denied by the RO in a 
November 1968 decision because, among other things, the 
evidence did not show that his low back disorder, which pre-
existed military service, was aggravated by his military 
service.  Thereafter, the applications to reopen were denied 
by the RO in March 1971 and October 1971 decisions because 
new and material evidence had not been received to reopen the 
claim.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the October 1971 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Under the cited legal authority, the Board has reviewed the 
additional evidence associated with the claim's folder since 
the October 1971 RO decision and finds that the evidence 
includes, for the first time, an April 2005 medical opinion 
by Dr. BWB (initials used to protect the identity of the 
veteran) that a review of veteran's medical history shows 
that his "back condition was aggravated beyond normal 
progression due to the physical demands of [military 
service]."  This competent opinion supports the veteran's 
claim for service connection for a low back disorder on an 
aggravation basis. 

Thus, the Board finds that the additional medical evidence is 
both new and material as defined by the applicable 
regulation.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for service connection for a low back 
disorder is reopened.  Id.  

The Claim for Service Connection

As to the merits of the claim of entitlement to service 
connection for a low back disorder, service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a). 

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111.  
The implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A wartime veteran thus enjoys 
an initial presumption of sound condition upon service entry 
if the enlistment records do not reflect that the veteran has 
a disease or injury that subsequently becomes manifest during 
service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) 
(noting that "[w]hen no preexisting condition is noted upon 
entry to service, the veteran is presumed to have been sound 
upon entry," but that "if a preexisting disorder is noted 
upon entry to service, the veteran cannot bring a claim for 
service connection for that disorder"); see 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003; Wagner, supra.

With the above criteria in mind, the veteran's June 1967 
enlistment examination noted a history of juvenile spinal 
epiphysitis which required the use of a brace for months.  It 
was opined that his back was "now okay/asymptomatic".  The 
clinical evaluation at that time was negative for any 
pertinent abnormal objective findings.  Thus, the veteran is 
presumed to have been in sound condition with respect to his 
back upon entry into service.  38 U.S.C.A. § 1111.  
Thereafter, service medical records beginning in December 
1967 show the veteran's complaints and treatment for 
recurrent back pain.  During this time, he reported that his 
pre-service history included, from ages 15 to 17, wearing a 
back cast and brace for one year due to epiphysitis.  His 
diagnosis, after X-rays, was spondylolysis at L5 and possible 
epiphysitis at T12.  Subsequently, in an April 1968 medical 
evaluation board report, it was noted that the veteran's pre-
service history included back pain at age 13 diagnosed as 
epiphysitis and treated with a cast and then a back brace for 
eight months.  Following removal of the brace, while he had a 
problem with intermittent discomfort for a few months, his 
discomfort subsided.  After examination, which included X-
rays, it was opined that the veteran had symptomatic 
spondylolysis at L5 and evidence of old epiphysitis at T12, 
which existed prior to enlistment.

Service medical records, which show that the veteran had a 
symptomatic low back disorder (i.e., history of juvenile 
epiphysitis) prior to service, is not contested by any other 
evidence of record.  Evans, supra.  Accordingly, the Board 
finds that the evidence clearly and unmistakably shows that a 
low back disorder existed prior to entry onto active duty.  
VAOPGCPREC 3-2003.  

The remaining question is whether the evidence clearly and 
unmistakably shows that the veteran's pre-existing low back 
disability was not aggravated during service.   

In this regard, the medical evaluation board in April 1968 
included an opinion that  the veteran's back disability was 
neither incurred in nor aggravated by a period of active 
military service.

However, Dr. BDV (initials used to protect the identity of 
the veteran) opined in April 1971 as follows:

. . . [the veteran] as a youth [had] 
epiphysiitis which subsided after 
maturation.  There was no evidence of 
spondylolysis or spondylolisthesis on his 
Xrays taken before his military career.  
Before being drafted . . . he had had 
little trouble with his back; he 
performed heavy duty work.  His trouble 
was started by the endurance testing and 
strength-testing maneuvers of boot camp 
and he has never been able to return to 
his pre-draft condition.  Although the 
spondylolysis of the pars articularis is 
congenital, the spondylolisthesis most 
likely developed during his boot camp.  
(Emphasis added).

Similarly, Dr. BWB opined in April 2005 as follows:

. . . [the veteran] entered [military 
service] in June 1967 following physical 
examinations in which his history of 
youth epiphysitis was reported . . . , in 
December 1967 [the veteran] was first 
treated for back pain and shortly after . 
. . he was diagnosed with spondylolysis 
at L-5, also possible epiphysitis at T-12 
. . . 

[the veteran's history] shows no evidence 
of a diagnosis or treatment from 
spondylolysis prior to entry into 
[military service] . . .  [I]t is rather 
obvious that he experienced a significant 
period of growth during his Boot Camp and 
training, with this growth came a renewal 
of the symptoms of the youth epiphysitis 
and as can be medically explained this 
led to the diagnosed spondylolysis . . . 

This period of growth [his height went 
from 68.5 inches in June 1967 to 71 
inches in May 1971] and reoccurrence of 
the spinal epiphysitis combined with the 
exercise . . . . that is a major part of 
. . . Boot Camp would be the conditions, 
with [the veteran's] back now 
structurally weakened from the 
epiphysitis, that the spondylolysis and 
spondylolisthesis of the pars 
interarticularii would manifest itself.  
Based on a review of the treatment 
records . . . it is my belief that his 
back condition was aggravated beyond 
normal progression due to the physical 
demands of the Marine Corps.

Had [the veteran's] back condition been 
screened properly when [he] was still 17 
. . . he should have been barred from 
entry in to the Military . . .

The growth that occurred after he was 
admitted to the military exacerbated his 
condition . . .

Had [the veteran] been immediately 
immobilized in a cast as he was at 13 
when he reported his back pain in 
December of 1967 and removed from all 
duties the severe damage to his back that 
has resulted in his lifelong back 
problems would have been prevented.  
(Emphasis added).

The Board finds that April 1971 and April 2005 opinions from 
the veteran's private physicians are competent and highly 
probative evidence that supports a finding that the veteran's 
pre-existing low back disability was aggravated during 
service.  As the evidence does not clearly and unmistakably 
show that the disability in question was not aggravated 
during service, the presumption of soundness is not rebutted.  
Since there is ample medical and X-ray evidence to show that 
the veteran still has the low back disability shown during 
service, service connection for his L5 spondylolysis with 
spinal epiphysitis is warranted.  38 U.S.C.A. §§ 1110, 1111; 
38 C.F.R. § 3.303, 3.306; VAOPGCPREC 3-2003; Wagner, supra.








ORDER

Service connection for low back disorder, to include L5 
spondylolysis with spinal epiphysitis is granted.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


